F I L E D
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                  NOV 28 2001
                             TENTH CIRCUIT
                                                              PATRICK FISHER
                                                                       Clerk


EDWARD L. PYEATT,

     Plaintiff-Appellant,
                                                 No. 01-1335
v.                                           (District of Colorado)
                                              (D.C. No. 01-Z-732)
DR. ANDERSON; CHARLES
ADAMS,

     Defendants-Appellees.


EDWARD L. PYEATT,

     Plaintiff-Appellant,
                                                 No. 01-1336
                                             (District of Colorado)
v.
                                              (D.C. No. 01-Z-733)
WARDEN JOHN DOE,

     Defendant-Appellee.


EDWARD L. PYEATT,

      Plaintiff-Appellant,
                                                 No. 01-1337
v.                                           (District of Colorado)
                                              (D.C. No. 01-Z-734)
DR. DENNY; DR. JAN GARWOOD,

      Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and MURPHY, Circuit Judges.



      After examining appellant’s briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Appellant Edward Pyeatt, a federal prisoner, filed three complaints

pursuant to 42 U.S.C. § 1983 asserting violations of his federal civil rights. In

each case, the district court granted Pyeatt’s motion to proceed in forma pauperis.

Based on the financial information provided to the court, Pyeatt was ordered to

pay an initial partial filing fee of $21.00 in each action or show cause why he had

no means by which to pay the fee. See 28 U.S.C. § 1915(b)(1). Pyeatt was

specifically directed that to show cause he was required to file a current certified

copy of his prison trust fund account statement. He was also warned that his

complaints would be dismissed if he failed to either pay the initial partial filing

fees or show cause within thirty days. Pyeatt did not pay the partial filing fees or


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
provide the current trust fund account statement. Consequently, the district court

dismissed the complaints without prejudice. Pyeatt then brought these appeals.

      Pyeatt has filed motions to proceed in forma pauperis on appeal with this

court. Attached to those motions are copies of his prison trust fund account

statement. That statement indicates that Pyeatt had an average monthly balance of

$124.70 in his trust account for the six-month period ending August 27, 2001.

Pyeatt has also filed an appellate brief in each appeal. In those briefs, Pyeatt does

not address the grounds upon which the district court dismissed his complaints

but, instead, presents arguments that go to the merits of the claims asserted in his

complaints.

      Because the trust fund account statement filed with this court undermines

Pyeatt’s assertions that he is unable to pay any initial partial filing fee and

because Pyeatt has not advanced any argument as to why the district court

improperly dismissed his complaints, we conclude that Pyeatt’s appeals are

frivolous. Accordingly, this court dismisses each of Pyeatt’s appeals pursuant to

28 U.S.C. § 1915(e)(2)(B)(i). Pyeatt’s motions to proceed      in forma pauperis on

appeal are denied.

      The dismissal of each appeal counts as a strike for purposes of 28 U.S.C. §

1915(g). Pyeatt, therefore, has accumulated three strikes and is hereby notified

that he is precluded from proceeding    in forma pauperis in any further civil


                                           -3-
proceedings unless he is “under imminent danger of serious physical injury.”        Id.

Pyeatt is further notified that despite this court’s dismissal of his appeals, he

remains obligated to continue making partial payments until his appellate filing

fees are paid in full.   See id. § 1915(b).

                                          ENTERED FOR THE COURT



                                          Michael R. Murphy
                                          Circuit Judge




                                              -4-